Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
This office action is in response to the communication dated 12/21/2021.  Claims 1-8 and 11-22 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 as amended distinguishes itself over the prior art by map a first number of sensors of a plurality of sensors and a first number of antennas of a plurality of antennas to a first central processing unit (CPU) according to the roadside network configuration, the plurality of sensors distributed along a road at an inter-sensor spacing and configured to detect traffic traveling on the road, the inter-sensor spacing providing overlapping areas of coverage of sensor along the inter-sensor spacing, the first number of antennas configured to receive signals from the first number of sensors, the plurality of antennas distributed along the road at an inter-antenna spacing, the inter-antenna spacing providing overlapping areas of coverage of antennas along the inter-antenna spacing, the first CPU selected from a p1uralitv of CPUs distributed along the road at an inter-CPU spacing, and the inter-CPU spacing based on the inter-antenna spacing, the inter-sensor spacing, and capabilities of the plurality of CPUs; rnap a second number of sensors of the plurality of sensors and a second number of antennas of the plurality of antennas to a second CPU according to the roadside network configuration, the second CPU selected from the plurality of CPUs distributed along the road at the inter-CPU spacing; receive, from the plurality of sensors, current traffic data of a road segment; identify a traffic scenario 
Claims 2-8 and 11-22 are allowed based on the similar reason(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449